            Case 2:19-cv-06128-CFK Document 10 Filed 05/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONALD E. ALONZO,                           :
          Plaintiff,                        :
                                            :
       v.                                   :      CIVIL ACTION NO. 19-CV-6128
                                            :
KEVIN COOK, et al.,                         :
         Defendants.                        :

                                           ORDER

       AND NOW, this 14th day of May, 2020, upon consideration of Ronald E. Alonzo’s pro

se Complaint (ECF No. 2), it is ORDERED that:

       1.       All federal law claims in the Complaint are DISMISSED WITH PREJUDICE

pursuant to 28 U.S.C. § 1915(e)(2)(B).

       2.       All state law claims in the Complaint are DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

       3.       The Clerk of Court is DIRECTED to close this case.



                                            BY THE COURT:

                                            /s/CHAD F. KENNEY

                                            CHAD F. KENNEY, J.
